Citation Nr: 0123610	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  99-24 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for a low back 
disorder currently evaluated as 10 percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
residuals of a tear of the right Achilles tendon.

3.  Entitlement to an increased (compensable) evaluation for 
residuals of a tear of the left Achilles tendon.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel
INTRODUCTION

The veteran had active service from March 1969 to June 1989.

In August 1989, he was granted service connection for low 
back pain and residuals of tears of the left and right 
Achilles tendons; noncompensable evaluations were assigned 
each disability.

In November 1998, the veteran sought increased evaluations 
for the back and Achilles tendon disabilities.  This case 
comes to the Board of Veterans' Appeals (Board) from a May 
1999 decision by the Roanoke, Virginia, Regional Office (RO) 
that increased to 10 percent the evaluation for the low back 
disorder but denied compensable evaluations for residuals of 
tears of the Achilles tendons.  The veteran appeals for 
greater evaluations.


REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000), was signed into law.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (as amended); 66 Fed. Reg. 45,620 (Aug. 
29, 2001 (to be codified as amended at 38 C.F.R. § 3.102).  
They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim when VA receives a complete or 
substantially complete application for benefits.  38 U.S.C.A. 
§ 5103 (as amended); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. § 3.159(b)).  In addition, they 
define the obligation of VA with respect to its duty to 
assist the claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A (as amended); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. § 3.159(c)).

Fulfillment of the statutory duty to assist the claimant, now 
established under the VCAA and implementing regulations, also 
requires VA to provide a medical examination when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion is necessary to make a 
decision on the claim when the record contains (1) competent 
evidence that the claimant has a current disability or 
persistent or recurrent symptoms of the disability and (2) 
indicates that the disability or symptoms may be associated 
with the claimant's active duty and (3) does not contain 
sufficient medical evidence for VA to make a decision.  See 
38 U.S.C. § 5103A as amended; 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).

In this case, the veteran's service medical records include 
one dated in May 1979 from the physical therapy clinic.  The 
record merely noted, without an explanatory antecedent 
record, that the veteran was treated with ice and Williams' 
flexion exercises, a widely-used physical therapy for low 
back pain.  He also complained of low back pain in May and 
December 1982, June to August 1983, October and November 
1984, and in May 1986.  These complaints were most often 
preceded by and related to strenuous activity, such as 
lifting or running, and were treated conservatively.

Service medical records also show that, while playing 
basketball in April 1985, the veteran sustained a rupture of 
the right Achilles tendon.  The tear was immediately 
surgically repaired, a nonweight-bearing short leg cast was 
applied, and he entered a physical therapy program.  A July 
1986 record noted that, though he had occasional stiffness, 
the right ankle was not tender and range of motion was good.

An October 1986 service medical record noted, in an 
unfortunate coincidence, that the veteran's left Achilles 
tendon was ruptured while playing basketball.  The treatment 
was the same as that provided for the right Achilles tendon 
tear.  On the last relevant treatment record, dated in July 
1987, the veteran complained of pain and tightness in the 
left ankle; the examiner noted tenderness with dorsiflexion 
and calcific densities in the Achilles tendon.

The foregoing records, and others related thereto, have been 
segregated, to facilitate review by VA examiners, in the 
envelope in the claim file containing all of the veteran's 
service medical records.

At a January 1999 VA examination, the examiner noted, with 
some concern, that he did not have any records to review 
except those brought by the veteran from a private orthopedic 
surgeon.  For example, he said he was unable to confirm the 
history of Achilles tendon tears and repairs.  The examiner 
noted that, according to the records the veteran brought, his 
lumbar spine was normal by magnetic resonance imaging, but X 
rays showed narrowing at L5-S1, and the private doctor's 
impression was probable degenerative disc disease.

The veteran is entitled to a thorough and contemporaneous 
examination that takes into account the records of prior 
medical treatment.  38 U.S.C.A. § 5103A(d); Seals v. Brown, 8 
Vet. App. 291, 295 (1995), citing Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); 38 C.F.R. § 3.326(a).  Here, the 
examiner expressed concern about the unavailability of 
service medical records, and his concern may have been well 
founded, particularly in light of the diagnostic studies, and 
the various diagnoses made, with regard to the veteran's back 
disorder.  That is, without records that show the nature of 
injury and treatment and response thereto in service, the 
examiner can not be expected to distinguish service-incurred 
back disability from that incurred since service, or to 
relate the veteran's ankle complaints to current clinical 
findings.  Moreover, where the issue is the evaluation of a 
service-connected disability, as opposed to service 
connection itself, adjudicators must apply rating criteria 
from applicable diagnostic codes to the evidence, so 
examinations should address the rating criteria as well.  
Massey v. Brown, 7 Vet. App. 204, 207-8 (1994).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain from the veteran 
the names and addresses of all health 
care providers from whom he has received 
treatment for back or ankle disorders 
since separation from service.  
Thereafter, the RO should obtain legible 
copies of all records that have not 
already been obtained.

2.  Upon completion of the development in 
paragraph 1 above, the veteran should be 
afforded a VA examination to determine 
the nature and extent of all ankle and 
low back disability.  It is imperative 
that the examiner reviews this decision, 
the veteran's service medical records, 
and relevant postservice medical records, 
including reports of outside radiographic 
and magnetic resonance imaging studies, 
prior to the examination.  Based on 
service medical records, the examiner 
should distinguish, if possible, 
disability incidental to service from 
that attributable to, e.g., the natural 
aging process.  The examiner should 
conduct complete range of motion studies, 
using a goniometer to measure range of 
motion of the ankles, and all indicated 
tests.

The examiner should determine whether 
there is clinical evidence of additional 
limitation of motion of the ankles or low 
back due to pain, weakened movement, 
excess fatigability, or incoordination 
and, if so, the degree of same.  The 
foregoing factors of additional 
disability are based on use of the 
joints, so it may be necessary for the 
veteran to perform repetitive motions or 
exercises to enable the examiner to 
assess them clinically.  The examiner 
should determine whether there is 
clinical evidence of additional 
limitation of motion of the ankles or low 
back due to flare-ups of the disorders 
and, if so, the degree of same.  All 
functional limitations attributable to 
the service-connected ankle and back 
disorders must be fully described.  The 
factors upon which the medical opinion is 
based must be set forth in the report.

3.  After the foregoing actions have been 
taken, the RO must review the claim file 
to ensure that all notification and 
evidentiary development required by the 
Veterans Claims Assistance Act and the 
implementing regulations, as well as that 
development specified above, is 
completed.

4.  When the required development has 
been completed, the RO should 
readjudicate the issues on appeal.

If the decisions are adverse to the veteran in any way, he 
and his representative should be furnished with a 
Supplemental Statement of the Case and afforded a reasonable 
opportunity to respond thereto.  Thereafter, subject to 
current appellate procedures, the case should be returned, if 
appropriate, to the Board.  The veteran need take no further 
action until he is informed, but he may furnish additional 
evidence and argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded to the RO by the 
Board or by the Court of Appeals for Veterans Claims (Court), 
for additional evidentiary development or other action, must 
be handled in an expeditious manner.  See The Veterans ' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
the VBA 

Adjudication Procedure Manual, M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03, directs the RO to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the Court.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2000).


